Oo fo Ss BDA A BR WH LV

ww WY NY BH YB HB DOR ees Or Ss PS i SO Rl
COO ~]) DN tA Bp WH NY KF OC OO WAT HB HH Sf WW LV F &

 

 

Case 3:13-cr-01076-BEN Document 87 Filed 06/14/21 PagelD.254 Page 1 of 2

JUN 1 4 2021

 

 

 

 

 

 

CLERK. U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

BY. Dts DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 3:13-cr-01076-BEN
Plaintiff,
ORDER DENYING MOTIONS FOR
v. APPOINTMENT OF COUNSEL AND
NARADA TURAIL CADE, COMPASSIONATE RELEASE

Defendant.| [ECF Nos. 69, 71, 73, 77, 78, and 79]

 

Pro se, Movant Narada Turail Cade filed Motions for Appointment of Counsel and
Compassionate Release pursuant to 18 U.S.C. § 3582(c){1)(A) (“Section
3582(c)(1)(AY’). ECF Nos. 69, 71, 73, 77, 78, and 79. The Motions were referred to
Federal Defenders pursuant to General Order 692-B. ECF No. 74. On May 27, 2021,
Federal Defenders filed a Status Report and did not request appointment on Movant’s
behalf. See ECF No, 86.

At this time, the Court recognizes there is no applicable policy statement governing
compassionate release motions filed by defendants under the recent amendments to
Section 3582(c)(1)(A). The Court also recognizes that a district court’s discretion may be
informed by U.S.S.G. § 1B1.13, but that it is not binding, and a district court may
consider any extraordinary and compelling reason for release that a defendant might
raise. United States v. Aruda, 993 F.3d 797, 801-02 (9th Cir. 2021).

1

3:13-cr-01076-BEN

 
oOo Co SF BH OH fF WY HR

ROR re Hi aS i Rll ll

 

 

;, Case 3:13-cr-01076-BEN Document 87 Filed 06/14/21 PagelD.255 Page 2 of 2

While Movant argues he has served almost 90 months of his 135-month sentence,
he does not articulate any extraordinary or compelling reasons justifying compassionate
release. See 18 U.S.C. § 3582(c)(1)(A). Examining the pleadings, the Court concludes
no extraordinary or compelling factors are present here. Moreover, Movant was
convicted of violating 18 U.S.C. § 1951(a) and (b), Sex Trafficking of Children. See
ECF No. 35. His early release would pose a danger to the community. See 18 U.S.C. §
3553(a)(2)(C). Accordingly, the motions are DENIED without prejudice.

IT IS SO,ORDERED.
ER T, IYEZ
nited’States District Judge

 
  
 

 

 

Date: neff 2021

3:13-cr-01076-BEN

 
